NEWS RELEASE CONTACT: CONMED Corporation Robert Shallish Chief Financial Officer 315-624-3206 FD Investors:Brian Ritchie 212-850-5600 FOR RELEASE:7:00 AM (Eastern)July 29, CONMED Corporation Announces Second Quarter 2010 Financial Results - Sales Increase 10.0% - - GAAP EPS Quintuples - - Non-GAAP EPS Grows 88% - - Conference Call to be Held at 10:00 a.m. ET Today - Utica, New York, July 29, 2010 CONMED Corporation (Nasdaq: CNMD)today announced financial results for the second quarter of 2010. Sales for the second quarter ended June 30, 2010 were $181.1 million compared to $164.6 million in the same quarter of 2009, an increase of 10 percent.GAAP diluted earnings per share were $0.25 compared to $0.05 in the second quarter of 2009.Non-GAAP diluted earnings per share equaled $0.32 compared to non-GAAP diluted earnings per share of $0.17 in the 2009 second quarter.As discussed below under “Use of Non-GAAP Financial Measures,” the Company presents various non-GAAP financial measures in this release.Investors should consider non-GAAP measures in addition to, and not as a substitute for, or superior to, financial performance measures prepared in accordance with GAAP.Please refer to the attached reconciliation between GAAP and non-GAAP financial measures. For the six months ended June 30, 2010, sales were $357.5 million compared to $328.6 million in the first six months of 2009, an increase of 8.8 percent.GAAP diluted earnings per share were $0.50 for year-to-date June 2010 compared to $0.20 in the same period of 2009.Non-GAAP diluted earnings per share were $0.60 for the 2010 six-month period compared to $0.36 in 2009. “The results of the 2010 second quarter improved upon the positive performance of the first quarter of the year,” commented Mr. Joseph J. Corasanti, President and Chief Executive Officer.“Single-use product sales, once again, produced solidyear-over-year growth, while capital product sales experienced significant growth, 18.9 percent in constant currency, over the second quarter of last year.This overall sales growth, together with the continued realization of cost efficiencies from ongoing restructuring initiatives, resulted in substantially improved earnings compared to a year ago.” International sales in the second quarter of 2010 were $87.9 million, representing 48.5% of total sales, and $172.9 million for the six-months ended June 30, 2010.Favorable currency exchange rates in 2010 led to an increase in sales of $3.2 million compared to exchange rates in the second quarter of 2009, and $11.1 million for the six-month period of 2010. Cash provided from operating activities outpaced net income in the second quarter of 2010 and amounted to $18.5 million, or 10.2 percent of sales.The cash was used to repay debt and repurchase the Company’s common stock, as further explained below. CONMED News Release Continued Page 2 of 11 July 29, 2010 Outlook Mr.
